Opinion and Order:
Plaintiff Patea family brought this action to evict the defendant Liu family from certain land in the Village of Vaitogi, American Samoa, and to quiet *41title to this land in the Patea family as its communal land. The immediate impetus for the action was the burial of a Liu family member on the land.
The trial lasted several days, with members of both families and their counsel present. We heard testimony on November 13,14,15 and28,1995, and concluded by visually inspecting the land on February 21, 1996.
The land consists of approximately 1.785 to 1.84 acres and is variously known as "Taanoa" and "Fanua Tanu." Our inspection visually comported with the copies in evidence of surveys, which were made in 1926 and 1993, and a larger map showing the land and structures in the surrounding area. Precise boundaries with neighboring lands are not presently at issue.
During the course of the trial, we heard extensive testimony about both the Patea and Liu families: sa'o, or family head, title and blood relationships; guesthouse sites and burial grounds; rank and status in the village; and actual use and possession of the land at issue. We have studied the evidence at length and find that actual use and possession, coupled with certain other factors, are determinative of the title question.
Based on the evidence, we are persuaded that the persons who most recently and permanently lived on the land were Patea Toli and Liu Utuutu, both deceased. Patea Toli, who was apparently over age 100 when he died in 1977, outlived Liu Utuutu by a substantial margin. Liu Utuutu may have died as far back as, or even before, 1931, when Liu Togi ascended to the Liu title. However, Patea Toli moved elsewhere well before his death, by at least 1967, probably due to his age and declining health.
Even though Liu Togi did not live on the land, the Liu family continued to use the land for various family purposes both before and after Patea Toli moved out, up to the present time. Liu Togi, who died in 1978, is buried on the land. So is Liu Iole, who succeeded to the Liu title in 1979 and whose burial in 1993 spawned this action. No Patea family members or other persons are buried there.
The Patea family was also active on the land. For example, after he returned from Hawaii and his investiture in the Soa title in 1967, plaintiff Soa T initali, a Patea family member, cultivated portions of the northern side of the land and erected at least temporary Samoan structures there. He also permanently resides on adjacent land to the north, where he began construction of a guesthouse in 1993. One comer of the guesthouse, which is now substantially finished, appears to encroach upon the land. Soa *42Tinitali is the brother of Patea Tinitali, who succeeded to the Patea title in 1979. Both claimed use of this guesthouse, but the Soa and Patea titles are independent, and the building was erected as a Soa guesthouse.
Patea family members also testified that the village hierarchy recognizes the Patea family as having pule, or control, over the land. Soa Tinitali stated that he was asked and gave permission to create a cricket malae, or ground, on the land for village use. Both he and Patea Tinitali asserted that the Patea family is responsible for the cleanliness of the land. Jack Liu, on the other hand, declared that he authorized the cricket malae and the Liu family is accountable for the maintenance of the land.
The answer to this puzzle is revealed by events in an earlier era. In Patea v. Auau, HC No. 9-1926, apparently decided in 1927, this court declared that as between Patea and Auau as contenders, Patea held authority over the same land now at issue. Patea Toli lived on the land then, but interestingly did not testify at that trial. Liu Utuutu had lived on the land, but at that time was staying in Village of Pago Pago, because he was ill, and also did not testify. Clearly, however, both Patea Toli and Liu Utuutu, and their predecessors, had lived on the land for at least 30 years and probably longer.
The Patea and Liu titles are independent, but despite some contrary assertions, the families are blood-related. Patea Toli was the son of Noa. Noa's father was a Liu family member and his mother was a Patea family member. Certainly, the two families lived and worked compatibly together when they shared living arrangements on the land and other mutual family interests. Patea Toli actually lived with Liu Utuutu in a permanent Liu house on the land, until he later had his own smaller house nearby.
We are convinced, under the evidence as a whole, that the Liu family preceded the Patea family on the land, and that the Patea family used the land at the Liu family's invitation. Accordingly, as between the Patea and Liu families, we find that the Liu family has the superior right to the land and declare the land to be the communal land of the Liu family. The complaint is dismissed.
It is so ordered.